—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered May 31, 1994, which denied defendant-appellant’s motion to change venue from Bronx County to New York County, unanimously affirmed, without costs.
It was not an abuse of discretion for the trial court to deny defendant-appellant’s motion for a change of venue which was made on the eve of trial some 7 years after the action had been commenced, with extensive discovery having been completed and the case having been on the trial calendar for some 18 months. Concur—Ellerin, J. P., Kupferman, Rubin and Nardelli, JJ.